PER CURIAM HEADING



 NO. 12-03-00048-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TEDDY RALPH RISTER,§
	APPEAL FROM THE 321ST
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

MICHELLE LYNETTE RISTER,
APPELLEE§
	SMITH COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

	This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant's docketing statement was due
to have been filed at the time the appeal was perfected, i.e. December 13, 2002, and his filing fee to
this court was due on or before February 24, 2003.  Tex. R. App. P. 5.  On February 24, 2003, this
court notified Appellant that the docketing statement and the filing fee were past due, and it allotted
Appellant until March 10, 2003 to file both.  The notice further provided that failure to comply
would result in this matter being presented to the court for dismissal.
	As of March 20, 2003, Appellant had neither filed the docketing statement nor paid the filing
fee as required by the Rules of Appellate Procedure and the court's notice.  Accordingly, this appeal
is dismissed.  Tex. R. App. P.  42.3(c).
Opinion delivered March 21, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MARCH 21, 2003


NO. 12-03-00048-CV


TEDDY RALPH RISTER,

Appellant

V.

MICHELLE LYNETTE RISTER,

Appellee






  Appeal from the 321st Judicial District Court
  of Smith County, Texas. (Tr. Ct. No. 02-1768-D)







			THIS CAUSE came to be heard on the appellate record, and the same being
inspected, because it is the opinion of this Court that the appeal should be Dismissed, it is hereby
ORDERED, ADJUDGED and DECREED by the court that the appeal be dismissed in accordance
with the opinion of this Court, that Appellant, Teddy Ralph Rister, pay all costs in this cause on
appeal; and that this decision be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.













THE STATE OF TEXAS

M A N D A T E

TO THE 321ST JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 21st
day of March, 2003, the cause upon appeal to revise or reverse your judgment between

TEDDY RALPH RISTER, Appellant


NO. 12-03-00048-CV and Tr. Ct. Case Number 02-1768-D


Opinion by Per Curiam.


MICHELLE LYNETTE RISTER, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came to be heard on the appellate record, and the same being inspected,
because it is the opinion of this Court that the appeal should be Dismissed, it is hereby ORDERED,
ADJUDGED and DECREED by the court that the appeal be dismissed in accordance with the
opinion of this Court, that Appellant, Teddy Ralph Rister, pay all costs in this cause on appeal;
and that this decision be certified to the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk